Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the amendments dated 09/14/2021.
Claims 1, 2, 4, 7 and 9-11 are pending.
The previous drawing objection is withdrawn in view of Applicant’s remarks and specifically since the ribbon cable is not claimed.
Examiner notes more than 20 claims were pending on 05/21/2021 and claim fees at that time may have been due.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Harris on November 3, 2021.

The application has been amended as follows: 
Claim 4.  The endoscope as in claim 1 [[3]], wherein a section of the light guide changes progressively in thickness, forming a-the conical section.


REASONS FOR ALLOWANCE
Claims 1, 2, 4, 7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose of otherwise render obvious “” as recited in Claim 1 and Claim 10.
The closest prior art is US PG PUB 2004/0064018 to Dunki-Jacobs et al. and US PG PUB 2014/0336457 to Kuhn et al..  Dunki-Jacobs et al. discloses a scope shaft, a camera module and a light guide configured as claimed but does not disclose a heat sink (claimed as a “heat conducting structure”).  Kuhn et al. was relied upon for teaching the cone shaped heat sink, Examiner cited metal foil 7 therefor.  Fig. 8 of Kuhn shows various shapes the metal foil may take.  The top left figure illustrates a circular foil, which would taper to a coil in view of Figs. 2-7.  However, the Kuhn et al. foil does not have a point at one end, as required by Claims 1 and 10.  Instead, the foil designs in Kuhn et al. notwithstanding their individual shapes, have an outlet opening 19, illustrated in Fig. 2, for example, through which feed line 20 of the image recorder is passed. See e.g., paragraph [0078]. Therefore, the point would not be present since the opening replaces what would otherwise be a point in the foil. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11 am - 2 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        



                              /TIMOTHY J NEAL/                              Primary Examiner, Art Unit 3795